Citation Nr: 1515424	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  96-44 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased evaluation for service-connected traumatic osteoarthritis of the cervical spine, currently rated as 30 percent disabling.


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to July 1971. 

This matter has been before the Board of Veterans' Appeals (Board) on several occasions, with different sets of the issues on appeal appearing and reappearing before the Board at different times.  The single issue remaining on appeal arises from a December 1997 decision (sent to the Veteran in January 1998) of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  However, the RO in Reno, Nevada currently has jurisdiction over the Veteran's claim.

In June 2002, the Board issued two separate decisions relative to claims associated with this appeal at that time.  The remote procedural history of this case is found therein and will not be repeated in its entirety here.

The Veteran sought review by the United States Court of Appeals for Veterans Claims (the Court).  Pursuant to a joint motion for remand filed by the Veteran and VA, the Court in April 2004 vacated and remanded the issue currently remaining on appeal.  The issue remaining on appeal was remanded by the Board in April 2005. The issue was next addressed by the Board in October 2010, when the issue was remanded (and other issues on appeal were granted).  Finally, the Board remanded these issues once again in May 2013.

The Veteran has previously been represented in this case by an attorney.  However, correspondence received by VA in April 2013 clearly indicates that the attorney has withdrawn from representing the Veteran and that Veteran has expressly indicated a desire to proceed without a representative.  In accordance with the Veteran's instructions, the Board recognizes that the Veteran is now advancing this appeal pro se.


FINDINGS OF FACT

1.  At no time has the Veteran's cervical spine been shown to have been either fractured or ankylosed.

2.  The Veteran has not been prescribed bed rest to treat incapacitating episodes of cervical spine impairment.

3.  The Veteran has not been shown to have severe or pronounced IVDS of the cervical spine.

4.  The Veteran's cervical spine disability was shown to cause neurologic impairment of the left upper extremity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002, 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5290, 5293 (2003); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

2.  The criteria for service connection for neurologic impairment of the left upper extremity have been met.  38 U.S.C.A. § 1110 (1988); 38 C.F.R. § 3.303 (1991). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was most recently notified by a letter dated in January 2011. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the Veteran and had satisfied that duty prior to the adjudication of the supplemental statement of the case dated in October 2014.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations in November 1996, January 1997, July 1999, June 2003, August 2009, and September 2011.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Notably, the Board observes that the May 2013 remand specifically stated that the Veteran should be provided with notice and applicability of the former criteria for cervical spine disability and intervertebral disc syndrome throughout the entirety of the period the appeal.  The Board finds that RO complied with this directive as shown in the October 2014 supplemental statement of the case.  Thus, the Board is satisfied that there was substantial compliance with its May 2013 remand directives and further remand is not warranted at this time.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126. 

The regulations for rating disabilities of the spine were twice revised during the pendency of the appeal.  The first amendment, pertaining to the evaluation of intervertebral disc syndrome under Diagnostic Code 5293, became effective on September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  

The second amendment, pertaining to general diseases of the spine, became effective on September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  When the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies from the effective date of the change, absent congressional intent to the contrary.  However, the amended regulation cannot be applied prior to the effective date of the amendment.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  Thus, the amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000). 

The RO addressed the Veteran's cervical spine claim under the criteria in effect at the time the Veteran's claim was received and under the current regulations, in an October 2014  supplemental statement of the case.  Therefore, there is no prejudice to the Veteran for the Board to proceed with the adjudication of this appeal.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection for traumatic arthritis of the cervical spine was granted by an April 1996 Board decision and in a subsequent April 1996 rating decision a 10 percent disability rating was assigned effective on May 7, 1991.  In a December 1996 supplemental statement of the case, the RO increased the rating to 30 percent for the Veteran's cervical spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5290, effective May 7, 1991.   

Under the criteria in effect prior to September 26, 2003, limitation of motion of the cervical spine was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5290.  A 30 percent rating was warranted for severe limitation of motion of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290.  This represents the highest schedular rating available for limitation of motion of the cervical spine.  

Under Diagnostic Code 5285, a 60 percent rating was assigned for residuals of fractures of the vertebra without cord involvement; with abnormal mobility requiring a neck brace (jury mast).  A 100 percent rating was warranted for residuals of fractures of the vertebra with cord involvement causing a person to be bedridden or requiring long leg braces.

Under Diagnostic Code 5286, a 60 percent rating was warranted for ankylosis of the spine at a favorable angle.  A 100 percent rating was warranted for ankylosis of the spine at an unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type). 

Under Diagnostic Code 5287, a 30 percent rating was assigned for favorable ankylosis of the cervical spine, while a 40 percent rating was assigned for unfavorable ankylosis of the lumbar spine.  

The criteria for intervertebral disc syndrome, in effect prior to September 23, 2002, provided that a maximum 60 percent rating when the IVDS was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm and absent ankle jerk or other neurological findings appropriate to the site of the diseased disc and little intermittent relief.  A 40 percent rating was assigned for severe intervertebral disc syndrome, with recurrent attacks, with intermittent relief.  A 20 percent rating was assigned for moderate intervertebral disc syndrome with recurrent attacks.  A 10 percent rating was assigned for mild intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

Effective September 23, 2002, the regulations regarding intervertebral disc syndrome (preoperatively or postoperatively) were revised such that they were to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate ratings of chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher evaluation. 

The criteria for rating intervertebral disc syndrome permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  The formula for rating intervertebral disc syndrome based on incapacitating episodes provides for a 40 percent rating for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A maximum 60 percent rating is available when the condition is manifested by incapacitating episodes having a total duration of at least six weeks, during the past 12 months.  

An incapacitating episode is defined in the regulations as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2014).

Effective September 26, 2003, the schedule for rating spine disabilities was changed to provide for the rating of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  Either the old or new rating criteria may apply, whichever are most favorable to the Veteran, although the new rating criteria are only applicable since their effective date.

Under the General Rating Formula for Diseases or Injuries of the Spine (General Rating Formula), effective September 26, 2003, the diagnostic code criteria pertinent to spinal disabilities in general provide that forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height is rated 10 percent.  A 20 percent rating is warranted when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less, or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014). 

The rater is instructed to rate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. Each range of motion measurement is rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2014).

The rater is to separately rate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Each range of motion measurement is rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2014). 

Based on the evidence of record, the Board finds that the Veteran's cervical spine disability warrants no more than a 30 percent rating at any time during the course of the appeal which began May 7, 1991.

An April 1991 private chiropractic treatment report shows that the Veteran reported pain radiating into the shoulder and neck.  He also reported neck stiffness.  Range of motion for the cervical spine was measured in degrees as follows: lateral bending to the left and right was 30/45, rotation was measured to the left and right was 40/80.  Forward flexion was measured at 10/45 degrees and extension was 20/45 degrees.  The chiropractor diagnosed the Veteran with a chronic spinal dysfunction in the cervical spine with some paresthesia into the left arm produced by chronic subluxation of C1, C7, D7 and L5 vertebrae.  

A June 1991 VA examination report shows that the Veteran reported pain in his neck, shoulders, left arm.  Rotation of the cervical spine as measured to 80 degrees left and right with no pain.  Lateral bending was measured at 45 degrees on the left side and 50 degrees on the right side.  The examiner reported that the Veteran reported pain throughout the examination, but no obvious physical abnormalities were observed.

A December 1994 VA treatment record shows that the Veteran reported pain located at the lower cervical spine, mid-thoracic spine, and lumbosacral area.  Examination revealed full range of motion of the cervical spine and shoulders.  

An April 1995 private physician report shows that the Veteran was diagnosed with a moderate cervical sprain with degenerative changes at the C5-C6 level.  

At a May 1995 VA examination the Veteran reported neck pain radiating to his ears.  Range of motion testing showed that he was able to rotate his neck to 55 degrees to the right, and 50 degrees to the left.  Forward flexion was noted to 30 degrees and extension to 35 degrees with pain noted in the left shoulder.  X-rays showed a slight flattening of the normal lordotic curve, with marked narrowing of the C5-C6 inner space with formations.  

A September 1996 VA treatment record shows that the Veteran was diagnosed with degenerative disc disease of the cervical spine.

At a November 1996 VA examination the Veteran reported neck pain radiating to the shoulders with numbness in the ulnar distribution at times.  During range of motion testing the Veteran's neck motions were reported to be very stiff and rigid.  Of note, the examiner observed that when the Veteran began to dress after the examination, he was able to move his neck quite a bit more than he was willing to move it as requested during range of motion testing.  The examiner also noted that when the Veteran accompanied him to the radiology department, that he moved his neck normally.  The examiner concluded that the Veteran had normal or almost normal range of motions of the neck and diagnosed degenerative arthritis of the neck.  The examiner also reported that there was likely nerve root irritation causing shoulder pain.  

A January 1997 VA examination report shows cervical spine range of motion results of 30 degrees for both flexion and extension, rotation to 60 degrees bilaterally, and bilateral tilting to 10 degrees.  The Veteran was diagnosed with a cervical spine strain.  The examiner concluded that the Veteran's reports of pain were not substantiated by the examination.  The Veteran's arthritis was also noted to be minimal and normal for his age.

An October 1997 VA treatment record shows that the Veteran underwent an electromyographic study in October 1997.  The examiner opined that it was a normal study with electrophysiologic evidence of mild chronic radiculopathy on the left effecting L5 myotomes.  The examiner further noted that the finding of a robust extensor digitorum brevis corroborated such a finding, as did the normal sensory results.  The examiner reported that there was no electrophysiologic evidence of radiculopathy or neuropathy on the study that was performed.  

A September 1998 VA treatment record shows that the Veteran had active cervical flexion to 30 degrees with pain, extension was noted to 22 degrees, lateral flexion was 8 degrees left and 10 degrees right.  Left rotation was 30 degrees, and right rotation was to 50 degrees.  The Veteran reported tightness during the testing.  

A July 1999 VA examination report shows that the Veteran reported constant neck pain that occasionally radiated into both shoulder and into the hands, with numbness and tingling into his fingers.  Range of motion testing showed forward flexion to 30 degrees, extension to 40 degrees, left and right lateral bending to 45 degrees, and left and right rotation to 55 degrees.  The examiner remarked that there was no fatigue, weakness, spasms, or lack of endurance noted during range of motion testing although a mild paracervical tenderness was noted.  The Veteran was diagnosed with cervical spondylosis and degenerative disc disease with no signs of significant cervical radiculopathy.   

A December 1999 private treatment letter reported that the Veteran displayed a decreased range of motion of the cervical spine.

A November 2000 VA examination report shows that the Veteran complained of a constant posterior neck pain and painful limited motion of the neck.  He also reported constant pain across the top of his shoulders with episodes of numbness involving the ulnar aspect of the left hand and little fingers.  No radicular pain ino the forearms or hands were reported.  The examiner reported that the Veteran had 100 percent normal pain-free motion that was best observed when the Veteran was distracted.  The Veteran was noted to be able to forward flex and extend his neck to 45 degrees, with right and left rotation to 80 degrees without pain.  The examiner remarked that when the Veteran's attention was directed to his neck, he flexed forward to 30 degrees, right and left rotated to 45 degrees, while complaining about neck pain.  No muscle spasm or tenderness in the cervical spine was noted.  A review of images of the Veteran's spine showed no fractures.  Moderately advanced osteoarthritic changes at the C5-6 and C6-7 disc were noted.  The examiner opined that there was no evidence to show a neurological abnormality or compression of the lower cervical spine.  

At a July 2003 VA examination the Veteran reported continuous pain 24 hours a day affecting his cervical spine due to a bulging disc.  The Veteran denied any neurological symptoms to the shoulders, back, wrist, hands, or fingers.  Physical examination of the cervical spine was within normal limits.  Range of motion testing showed flexion to 30 degrees with exaggerated response, extension to 20 degrees with exaggerated response, left and right lateral rotation to 40 degrees with exaggerated response.  The examiner remarked that the Veteran's spine showed no painful motion, spasms, weakness, or point tenderness.  No deficits were shown on the neurological examination.  The examiner diagnosed the Veteran with chronic neck pain secondary to a bulging disc of the cervical spine without neurological symptoms.  The examiner also noted that the Veteran had no history of incapacitation in the last 12 months.  

An August 2009 VA examination report shows that the Veteran reported neck pain with incapacitating episodes treatment with bedrest by a physician.  No bladder or bowel complaints were reported.  Range of motion was measured as flexion to 30 degrees, extension to 30 degrees, left and right lateral rotation to 60 degrees, and left and right lateral flexion to 30 degrees.  The Veteran did report minimal discomfort during the movements.  He was observed to display cervical spine movements in a smooth manner.  The examiner reported that the Veteran showed no symptoms of radiculitis or radiculopathy involving the upper or lower extremities on the examination.  There was no history of any incapacitating episodes of disability which required bedrest prescribed by a physician and treated by a physician.  Imagining results showed cervical spine degenerative joint disease.  

A September 2009 VA treatment record shows that the Veteran may have had a pinched superficial cutaneus nerve.

A May 2010 VA treatment record shows that the Veteran neck was assessed with normal range of motion with no tenderness.  

A May 2011 VA treatment record shows that the Veteran was assessed with somatic dysfunctions of the cervical spine, upper extremities, thoracic, and lumbar spine regions.

A September 2011 VA examination report shows the Veteran was diagnosed with degenerative disc disease and cervical spondylosis.  He reported neck pain and right side arm pain with numbness.  The Veteran reported flare-ups with headaches and vision problems.  Range of motion testing showed forward flexion to 10 degrees with no pain, extension to 15 degrees with no pain, right lateral flexion to 15 degrees with no pain, left lateral flexion to 20 degrees with no pain, right lateral rotation to 10 degrees with no pain, and left lateral rotation to 30 degrees with no pain.  Functional impairment of the cervical spine was noted by the examiner as pain on movement.  Deep tendon reflexes were noted as normal.  Sensory examination showed a mild decrease in the hands and fingers of the left side.  Radicular symptoms were noted by the examiner as intermittent pain and mild numbness of the left upper extremity.  No other neurological abnormalities were noted.  The Veteran was also diagnosed with intervertebral disc syndrome of the cervical spine but no incapacitating episodes during the previous 12 months were reported.  Imaging studies revealed degenerative joint disease and a vertebral fracture with a 10 percent loss in vertebral body.  

The Board notes that a review of the Veteran's VA treatment records since September 2011 indicate that he has continued to report neck pain.  

Based on the evidence of record, the Board finds that the Veteran's cervical spine disability warrants no more than a 30 percent rating as of May 7, 1991.

Turning first to the schedular rating criteria in effect at the time the Veteran filed his claim, the Board finds that a rating in excess of 30 percent is not warranted.  The Veteran has been in receipt of the highest schedular rating based on limitation of motion of the cervical spine disability since the date of claim.  Of note, where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a higher rating under 38 C.F.R. §§ 4.40 is not warranted.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  

Higher schedular ratings are available under the Diagnostic Code 5293 for intervertebral disc syndrome classified.  However, the Board finds that at no time has it been shown that the Veteran has experienced intervertebral disc syndrome of the cervical spine that is either severe or pronounced.  Here, the most probative evidence of record are the medical findings from VA examination reports, VA treatment reports, and private treatment reports that do not show that the Veteran's cervical spine disability was ever classified as severe or pronounced.  In fact, in August 2009, the examiner specifically found that the Veteran had not experienced any history of incapacitating episodes of intervertebral disc syndrome.  Likewise at the September 2011 examination, there were also no incapacitating episodes noted.  

The treatment reports, as described above, clearly indicate that the Veteran's major cervical spine symptoms were limitation of motion and pain which are addressed by the schedular rating that has been assigned.  VA examinations dated June 1991, May 1995, November 1996, January 1997, July 1999, November 2000, July 2003, August 2009, and September 2011 simply do not show severe or pronounced IVDS.  Therefore, a higher rating under Diagnostic Code 5293 is not warranted.  

The Board finds that a rating greater than 30 percent is not warranted for the Veteran's cervical spine disability.  A higher rating of 40 percent is available if unfavorable ankylosis of the entire cervical spine is shown.  In this case, the Veteran has not been assessed with unfavorable ankylosis of his cervical spine at any point during the course of his appeal.  Cleary, the Veteran has been able to move his cervical spine and conduct range of motion testing during multiple VA examinations.  Private treatment records and VA treatment records also do not show that he has been assessed with unfavorable ankylosis of the cervical spine.  Therefore, a rating in excess of 30 percent not warranted based on ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (1991), Diagnostic Code 5243 (2014).

Likewise, there is no suggestion of any vertebral fracture.  For example, x-rays of the Veteran's spine showed no fractures in 2000.  As such, a higher rating is not warranted based on Diagnostic Code 5285 (1991).

A rating in excess of 30 percent is available under Diagnostic Code 5243 for Intervertebral Disc Syndrome.  38 C.F.R. § 4.71a (2014).  However, in order for the Veteran to warrant a 40 percent rating the evidence would need to show that he has had incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

Here, the evidence shows that the Veteran has never been assessed with any incapacitating episodes during the course of his appeal.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a (2014).  VA treatment records, private treatment records, and VA examination reports do not shown any indication of the Veteran ever being assessed with an incapacitating episode.  Specifically, VA examiners in July 2003, August 2008, and September 2011 reported that the Veteran did not have a history of incapacitating episodes.  Therefore, the Board finds that a rating in excess of 30 percent under Diagnostic Code 5243 is not supported by the evidence. 

The Board has also considered whether a separate compensable rating for neurological impairment of the Veteran's upper extremities are warranted.  Here, the Veteran has reported significant symptoms of pain and numbness at various times during the course of his appeal.  However, while the Veteran is considered to be competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion such as diagnosing a neurologic disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Here, the objective evidence did not find the Veteran's complaints to be reflective of neurologic impairment for much of the Veteran's appeal.  For example, an electromyographic study conducted in October 1997 showed no signs of radiculopathy affecting the Veteran's upper extremities.  Furthermore, VA examiners in July 1999, November 2000, and August 2009 all diagnosed the Veteran as having no symptoms of radiculopathy manifesting in his upper extremities from his cervical spine disability.  The examiner in 2009 specifically stated that there were no signs or symptoms of radiculitis or radiculopathy involving the upper or lower extremities on examination.

At the September 2011 examination, the examiner found no muscle spasms or guarding in the Veteran's neck.  Strength testing was fully normal, there was no atrophy observed, deep tendon reflexes were normal, and sensory testing was normal with the exception of the left hand/fingers where it was found to be decreased.  As a result, the examiner assessed the Veteran with mild radiculopathy of the left upper extremity, but found that no other neurologic abnormality was present.

Therefore, the Board finds that a separate rating for a neurological impairment of the left upper extremity is warranted, and to this extent the Veteran's claim is granted.

Consequently, based on the objective clinical evidence of record, the Board concludes that a rating in excess of 30 percent is not warranted for the Veteran's service-connected cervical spine disability as of May 7, 1991 because of at no time has the Veteran's cervical spine been shown to manifested with unfavorable ankylosis nor has any intervertebral disc syndrome been shown to be classified as severe or pronounced or causing incapacitating episodes requiring bed rest.  In reaching its decision, the Board has considered the Veteran's statements regarding his pain level and functional impairment, reports of incapacitating episodes, and the voluminous medical evidence in his file.  The Board finds that the Veteran is competent to report that he has pain and to observe and report any functional limitations.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994) (Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, the Board finds that the most probative clinical evidence is found in the numerous VA examination reports pertaining to the Veteran's cervical spine disability that provide objective assessments of the disability for the purposes of assigning a current rating in conjunction with the relevant rating criteria.  The Board finds that the pain and functional impairment reported has been appropriately considered in assigning the current ratings consistent with the documented symptoms.  To the extent that he may argue or suggest that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion. 

The Board finds that the preponderance of the evidence is against the claim, and the claim for increased rating must be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claims for entitlement to a rating in excess of 30 are denied.

Extraschedular Ratings

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected cervical spine disability are adequate in this case.  The Veteran's primary symptoms include pain, limitation of motion, and neurologic impairment, all of which have been specifically contemplated as discussed above.  Moreover, there is nothing unique or unusual about the Veteran's cervical spine disability.  The Veteran has been noted to be limited in his ability to walk, sit or stand for prolonged periods of time.  However, these are not unique symptoms, and the fact remains that the Veteran is assigned a high schedular rating in acknowledgement of the considerable impairment he experiences.  It is clear that the Veteran's cervical spine disability causes significant impairment, and impairs the Veteran's ability to work.  However, again, the high schedular rating that is assigned in this case is assigned to compensate in large part for any impairment with employment.  Moreover, looking at the Veteran's complaints, there is nothing that is particularly unique, unusual, or exceptional about his cervical spine disability.  The impairment from the cervical spine disability is significant, but it would be expected to be to merit a 30 percent schedular rating with a separate neurologic rating.  

Even if it were argued that the schedular rating criteria did not adequately describe the Veteran's cervical spine disability, the fact remains that the Veteran has not been hospitalized for his cervical spine and a VA examiner specifically opined in August 2009 that the Veteran's cervical spine disability did not cause marked interference with employment.
 
As such, the assigned schedular evaluations are considered to adequately describe the Veteran's cervical spine disability and a referral for extraschedular consideration is not warranted. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed and has been assigned a TDIU.  However, it has not been alleged that he is unemployable on account of solely his service connected cervical spine disability.  Thus, the Board finds that Rice is inapplicable.



ORDER

A rating in excess of 30 percent for the Veteran's cervical spine disability is denied.

Service connection for a neurologic disability of the left upper extremity is granted.


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


